Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

 Response to Amendment
The amendment filed 10/22/2021 has been entered.  Claims 1-10 and 12-21 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed 8/3/2021.

Response to Arguments
Applicant amends independent claim 1 to recite “subtract the first set of segmented image volume data from the second set of segmented image volume data to identify image volumes in the second set of segmented image volume data representing at least a contrasting agent within the at least one anatomic structure”.  Applicant argues on pages 8-10 regarding claims 1-14 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Goel is now used to teach the limitations as recited.
Applicant amends independent claim 15 to recite “searching outward from a computed centerline for the at least one anatomic structure to detect transitions between an abnormal region of interest and a respective other portion of the at least one anatomic structure based on an evaluation of values of voxels representing the 3-D image volume that includes the at least one anatomic structure, wherein a first detected transition corresponds to a location on a surface of the abnormal region of interest and a second detected transition corresponds to a location on a surface of the respective portion and wherein the abnormal region of interest comprises one of a calcified region, mineralized region, and plaque region”. However, these arguments are moot, where Kelm is now used to teach the limitations as recited. 
Applicant amends claim 20 to recite “wherein during the searching a first surface of a first region of interest of the one or more regions of interest is detected based on a first HU threshold range of the plurality of HU threshold ranges, and a second surface of a second region of interest of the one or more regions of interest is detected based on a second HU threshold range of the plurality of HU threshold ranges, the first region of interest having a different material density than the second region of interest”.  However, these arguments are moot, where Goel is now modified with Grosskopf and Kelm to teach the limitations as recited.

Claim Objections
Claim 18 is objected to because of the following informalities:  
For claim 18, Examiner believes this claim should be amended in the following manner: 
18.  The computer-implemented method of claim 17, 
wherein the isolating comprises excluding 3-D image volumes for the identified  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel et al. (US PGPUB 20110026793).
As per claim 1, Goel discloses a system (Goel, abstract and [0040], where the image data includes both a native voxel data set and a contrast voxel data set of the same region) comprising: 
a non-transitory computer-readable medium configured to store data and instructions (Goel, [0035]);
a processor configured to access the non-transitory computer-readable medium and execute the instructions (Goel, [0035]), the instructions comprising: region of interest method code programmed to: 
receive segmented image volume data for at least one anatomic structure, wherein the segmented image volume data includes a first set of segmented image volume data that includes the at least one anatomic structure and a second set of segmented image volume data that includes that least one anatomic structure (Goel, [0007]-[0008], where a 3D voxel data set is received of a tubular structure, and [0040], where the voxel data set includes both a “native voxel data set” and a “contrast voxel data set”);
subtract the first set of segmented image volume data from the second set of segmented image volume data to identify image volumes in the second set of segmented image volume data representing at least a contrasting agent within the at least one anatomic structure (Goel, [0043]-[0044], where the “segmentation block further may include a method for intersecting the volumes of the two image data sets. For instance, the intersecting can be implemented by taking the intensity-cropped arterial scan and removing voxels not present in the intensity-cropped native scan. The remaining data represents a volume closer to the isolated arterial lumen”; the intersection operation maps to subtracting; and [0040], where one of the voxel data sets was administered with contrast agent, thus the remaining voxels include only those voxels that included the contrasting agent);
search outward from a computed centerline for the at least one anatomic structure to detect a surface of one or more regions of interest of the at least one anatomic structure (Goel, [0067], “The boundaries of each slice can be determined based on the data produced by the image pre-processor 104, such as corresponding to segmented image data. For instance, the algorithm marches radially outward from the centerline of the lumen until it reaches an edge or border of the segmented volume. The boundary between the final internal voxel and the first external voxel is then marked”),
the surface of the one or more regions of interest being detected based on an evaluation of values associated with voxels representing the first set of segmented image volume data and based on the identified image volumes in the second set of segmented image volume data (Goel, [0043]-[0044], where the contrasted data set is intersected with the native data set to ensure that only artery voxels are included for use by the surface-detection algorithm (see above); and [0067], where the result is used in which to search outward from the centerline for the surface of the tubular anatomical structure, the process of eliminating non-arterial regions using native and contrasted data sets maps to “the surface of the one or more regions of interest being detected based on an evaluation of values associated with voxels representing the first set of segmented image volume data and based on the identified image volumes in the second set of segmented image volume data”; this method is the only use of both data sets in the specification where they are subtracted/intersected and the result is used for the outward search from the centerline; in the spec the searching outward uses only the result of the subtraction); and
generate a region of interest model based on the one or more identified regions of interest (Goel, Fig. 18, #514 and [0093]-[0094], where the result is the fused data set which is provided to the display).

As per claim 2, claim 1 is incorporated and Goel discloses wherein the region of interest method code is further programmed to apply a marching cubes algorithm to a voxel dataset for the one or more identified regions of interest of the at least one anatomic structure to generate the region of interest model (Goel, Figs. 12-13 and [0067]-[0068], where “the algorithm marches radially outward from the centerline of the lumen until it reaches an edge or border of the segmented volume”, and the boundary between the region’s final internal voxel and the first external voxel is determined using the marching cubes algorithm).

As per claim 3, claim 1 is incorporated and Goel discloses wherein the instructions further comprise a segmentation method code programmed to receive image volume data comprising a first set of one or more 3-D image volumes of a patient region of a given patient, and a second set of one or more 3-D image volumes of the patient region (Goel, [0007]-[0008], where a 3D voxel data set is received of a tubular structure, and [0040], where the voxel data set includes both a “native voxel data set” and a “contrast voxel data set”).

As per claim 4, claim 3 is incorporated and Goel discloses wherein the segmentation method code is further programmed to segment the first set of the one or more 3-D image volumes and the second set of the one or more 3-D image volumes to isolate the at least one anatomic structure in each set of the one or more 3-D image volumes (Goel, [0043]-[0044], where the “segmentation block further may include a method for intersecting the volumes of the two image data sets. For instance, the intersecting can be implemented by taking the intensity-cropped arterial scan and removing voxels not present in the intensity-cropped native scan. The remaining data represents a volume closer to the isolated arterial lumen”; the intersection operation maps to subtracting; and [0040], where one of the voxel data sets was administered with contrast agent, thus the remaining voxels include only those voxels that included the contrasting agent).

As per claim 5, claim 4 is incorporated and Goel discloses wherein the region of interest method code programmed to isolate comprises providing the first set of segmented image volume data for the at least one anatomic structure from the first set of the one or more 3-D image volumes and the second set of segmented image volume data for at least one anatomic structure from the second set of the one or more 3-D image volumes (Goel, [0043]-[0044], where the “segmentation block further may include a method for 

As per claim 6, claim 5 is incorporated and Goel discloses wherein the image volumes identified in the second set of image volume data comprise respective 3-D image volumes (Goel, [0007]-[0008], where a 3D voxel data set is received of a tubular structure, and [0040], where the voxel data set includes both a “native voxel data set” and a “contrast voxel data set”).

As per claim 7, claim 6 is incorporated and Goel discloses wherein the region of interest method code is further programmed to exclude 3-D image volumes in the first set of segmented image volume data for the at least one anatomic structure based on the identified 3-D image volumes in the second set of segmented image volume data during the search to detect the surface of the one or more regions of interest (Goel, [0043]-[0044], where the “segmentation block further may include a method for intersecting the volumes of the two image data sets. For instance, the intersecting can be implemented by taking the intensity-cropped arterial scan and removing voxels not present in the intensity-cropped native scan. The remaining data represents a volume closer to the isolated arterial lumen”; the intersection operation maps to subtracting; and [0040], where one of the voxel data sets was administered with contrast agent, thus the remaining voxels include only those voxels that included the contrasting agent).

wherein the region of interest method code is further programmed to exclude 3-D image volumes in the first set of segmented image volume data for the at least one anatomic structure based on the identified 3-D image volumes in the second set of segmented image volume data to provide filtered segmented image volume data (Goel, [0043]-[0044], where the “segmentation block further may include a method for intersecting the volumes of the two image data sets. For instance, the intersecting can be implemented by taking the intensity-cropped arterial scan and removing voxels not present in the intensity-cropped native scan. The remaining data represents a volume closer to the isolated arterial lumen”; the intersection operation maps to subtracting; and [0040], where one of the voxel data sets was administered with contrast agent, thus the remaining voxels include only those voxels that included the contrasting agent).

As per claim 13, claim 1 is incorporated and Goel discloses wherein the instructions further comprise an anatomic model generator programmed to generate model data for a geometry of the at least one anatomic structure based on the segmented image volume data (Goel, [0064], where the region of interest is converted to a wire frame or a mesh).

As per claim 14, claim 13 is incorporated and Goel discloses wherein the instructions further comprise an output generator programmed to render on a display the region of interest model and an anatomic model, the anatomic model being generated based on the model data (Goel, [0064], where the graphical model mesh can be rendered for display).

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelm et al. (US PGPUB 20140355850).
computer-implemented method comprising: receiving segmented image volume data for at least one anatomic structure, wherein the segmented image volume data includes a three-dimensional (3-D) image volume that includes the at least one anatomic structure (Kelm, abstract and [0006]-[0012]);
searching outward from a computed centerline for the at least one anatomic structure to detect transitions between an abnormal region of interest and a respective other portion of the at least one anatomic structure based on an evaluation of values of voxels representing the 3-D image volume that includes the at least one anatomic structure (Kelm, Figs. 5, 6, and 8 and [0084], “This is due to the ray-casting method (cf. below) that samples potential boundary positions at radial distances from the centerline point”; this maps to an outward search from the centerline),
wherein a first detected transition corresponds to a location on a surface of the abnormal region of interest and a second detected transition corresponds to a location on a surface of the respective portion (Kelm, Figs. 9 and 10 and [0105]-[0109], where the lumen (vessel) surface is determined as well as the surface of the calcified plaque (the bright region in Figs. 9 and 10) and [0102], “boundaries are to be detected between (calcified) plaque and the blood vessel lumen rather than between (calcified) plaque and the blood vessel background”), and 
wherein the abnormal region of interest comprises one of a calcified region, mineralized region, and plaque region (Kelm, [0004] and [0105]-[0109], where a plaque region within the lumen is determined);
isolating the abnormal region of interest of the at least one anatomic structure in response to the searching (Kelm, [0102], where boundaries between the plaques and the lumen are determined; this maps to isolating the plaques in the lumen (vessel)); and
generating a region of interest model based on the abnormal region of interest (Kelm, [0076], where a model is generated of the vessels).

As per claim 16, claim 15 is incorporated and Kelm discloses wherein the values correspond to Hounsfield unit (HU) values, wherein the evaluating comprises comparing each HU value associated with each voxel for the at least one anatomic structure to a HU threshold to detect the transitions (Kelm, [0071], where calcifications are determined using an HU threshold above 576 HU).

As per claim 17, claim 15 is incorporated and Kelm discloses wherein each value is a gradient vector value, the evaluating comprises evaluating each gradient vector value associated with each voxel for the at least one anatomic structure to a gradient threshold to detect the transitions (Kelm, [0096], where the gradient magnitudes method can be used to determine the vessel lumen surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 12 are rejected under 35 U.S.C. as being unpatentable over Goel et al. (US PGPUB 20110026793) in view of Kelm et al. (US PGPUB 20140355850).
wherein the surface of the one or more regions of interest is detected by evaluating the values associated with the voxels representing the 3-D image volume of the filtered segmented image volume data relative to a threshold (Kelm, Figs. 9 and 10 and [0104]-[0107], where the edge of the region is detected by using a simple threshold check).  
Goel and Kelm are analogous since both of them are dealing with the imaging of tubular anatomical structures using a centerline-based method. Goel provides a way of detecting the surface of an arterial structure by searching outward from the centerline using a marching cubes algorithm. Kelm provided a way of detecting which portions of a border portion of a vascular structure is an edge using a threshold test. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the threshold test taught by Kelm into the modified invention of Goel such that the system will be able to detect areas of calcification in a vessel (Kelm, [0071]).

As per claim 10, claim 9 is incorporated and Goel in view of Kelm discloses wherein the first set of the one or more 3-D image volumes of the patient region was acquired before the patient had been administered a contrasting agent, and the second set of the one or more 3-D image volumes of the patient region where acquired after the patient had been administered the contrasting agent (Goel, [0040], where the datasets (one with contrasting agent; one without) can be acquired at different times).

As per claim 12, claim 10 is incorporated and Goel doesn’t disclose but Kelm discloses wherein the region of interest model corresponds to a calcification model (Kelm, [0011]-[0012] and [0102]-[0104], where the system is used to determine the locations of calcified plaque in the arteries).  
See claim 9 rejection for reason to combine.

Claims 18 and 19 are rejected under 35 U.S.C. as being unpatentable over Kelm et al. (US PGPUB 20140355850) in view of Goel et al. (US PGPUB 20110026793).
As per claim 18, claim 17 is incorporated and Kelm doesn’t disclose but Goel discloses wherein the isolating comprises excluding 3-D image volumes for the identified one or more regions of interest from the segmented image volume data for the at least one anatomic structure, wherein the region of interest model is generated based on the excluded 3-D image volumes (Goel, [0043]-[0044], where volumes of two image data sets are intersected in order to more closely identify voxels that are closer to the isolated arterial lumen).  
Kelm and Goel are analogous since both of them are dealing with the isolating of vessel anatomical structures or abnormal regions within them.. Kelm provides a way of segmenting out calcification regions of a blood vessel using a computed centerline. Goel provided a way of segmenting out an arterial lumen using two volume data sets and performing an intersection in order to exclude voxels that are not part of the arterial lumen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the intersection taught by Goel into the modified invention of Kelm such that the system will be able to create a data set that more closely represents the arterial lumen (Goel, [0044]).

As per claim 19, claim 15 is incorporated and Kelm doesn’t disclose but Goel discloses wherein the generating comprises applying a marching cubes algorithm to a voxel dataset for the isolated abnormal region of interest of the at least one anatomic structure to generate the region of interest model (Goel, Figs. 12-13 and [0067]-[0068], where “the algorithm marches radially outward from the centerline of the lumen until it reaches an edge or 
See claim 18 rejection for reason to combine.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US PGPUB 20110026793) in view of Grosskopf et al. (US PGPUB 20100166283) and in further view of Kelm et al. (US PGPUB 20140355850). 
As per claim 20, Goel discloses a system (Goel, abstract) comprising: 
a non-transitory computer-readable medium configured to store data comprising segmented image volume data for at least one anatomic structure and instructions, the segmented image volume data including a three-dimensional (3-D) image volume that includes the at least one anatomic structure (Goel, abstract and [0040], where the image data includes both a native voxel data set and a contrast voxel data set of the same region);
a processor configured to access the non-transitory computer-readable medium and execute the instructions, the instructions comprising a region of interest modeling engine (Goel, abstract and ), the region of interest modeling engine being programmed to: 
search outward from a computed centerline for the at least one anatomic structure to detect a surface of one or more regions of interest of the at least one anatomic structure (Goel, [0067], “The boundaries of each slice can be determined based on the data produced by the image pre-processor 104, such as corresponding to segmented image data. For instance, the algorithm marches radially outward from the centerline of the lumen until it reaches an edge or border of the segmented volume. The boundary between the final internal voxel and the first external voxel is then marked”),
detecting the surface of the tubular structure of an arterial vessels (Goel, [0057], where the computed centerline is used in order to determine the complete geometry including the surface of the tubular structure); and
isolate the first region of interest of the one or more regions of interest of the at least one anatomic structure in response to the searching by excluding 3-D image volumes for -6-Application No. 16/839949Docket No. CBI-028533 US ORD the first region of interest of the one or more regions of interest from the segmented image volume data for the at least one anatomic structure (Goel, [0043]-[0044] and [0055]-[0056], where volumes of two image data sets are intersected in order to more closely identify voxels that are closer to the isolated arterial lumen); and
generate a region of interest model by applying a marching cubes algorithm to a voxel dataset for the first region of interest of the one or more regions of interest of the at least one anatomic structure (Goel, Figs. 12-13 and [0067]-[0068], where “the algorithm marches radially outward from the centerline of the lumen until it reaches an edge or border of the segmented volume”, and the boundary between the region’s final internal voxel and the first external voxel is determined using the marching cubes algorithm).
Goel discloses determining the surface of an anatomical tubular structure from a centerline using the marching cubes algorithm.  Goel doesn’t disclose but Grosskopf discloses the surface of the one or more regions of interest being detected based on an evaluation of CT values associated with voxels representing the 3-D image volume that includes the at least one anatomic structure relative to a plurality of CT value threshold ranges, each HU threshold range being associated with a density of a different material (Grosskopf, [0007]-[0008] and Table 1, where different tissue types with different densities have different CT values and can be discriminated from one another using those values; and [0029]-[0030], where initial thresholds of contours of different tissue types are used using thresholds and/or gradients), 
wherein during the searching a first surface of a first region of interest of the one or more regions of interest is detected based on a first CT value threshold range of the plurality of CT value threshold ranges (Grosskopf, Table 1 and [0029]-[0030] and [0071]-, and 
a second surface of a second region of interest of the one or more regions of interest is detected based on a second CT value threshold range of the plurality of CT value threshold ranges, the first region of interest having a different material density than the second region of interest (Grosskopf, Table 1 and [0029]-[0030] and [0071]-[0072], where initial thresholds of contours of different tissue types are used using thresholds and/or gradients, where the text “first initial 2D contours are preferably determined by an evaluation method based on thresholds” implies multiple tissue types with multiple thresholds can be determined).
Goel and Grosskopf are analogous since both of them are dealing with the imaging of tubular anatomical structures using a centerline-based method. Goel provides a way of detecting the surface of an arterial structure by searching outward from the centerline using a marching cubes algorithm. Grosskopf provided a way of determining the surface of an anatomical structure using multiple thresholds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of multiple thresholds to determine surfaces of different anatomical structures/tissue types taught by Grosskopf into the modified invention of Goel such that the system will be able to use the ranges of pixel values to determine tissue types in an image (Grosskopf, [0007]-[0009]).
Goel in view of Grosskopf doesn’t specifically teach the evaluation of values in Hounsfield units (HU).  However, Kelm discloses the evaluation of CT values in Hounsfield units when detecting plaque calcifications (Kelm, [0071] and [0097]).
Goel in view of Grosskopf and Kelm are analogous since both of them are dealing with the imaging of tubular anatomical structures using a centerline-based method. Goel in view of Grosskopf provides a way of detecting the surface of an arterial structure by searching outward from the centerline using a marching cubes algorithm using multiple thresholds.. Kelm provided .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kelm et al. (US PGPUB 20140355850) in view of Kramme et al. (NPL “Springer Handbook of Medical Technology”).
As per claim 21, claim 15 is incorporated and Kelm doesn’t disclose but Kramme discloses wherein the values of the voxels representing the 3-D image volume include speckle noise values, which are evaluated during the searching to detect the transitions between the abnormal region of interest and the respective other portion of the at least one anatomic structure (Kramme, p. 306, first column, Another very widely used method for eliminating bad lines (line artifacts) or speckle noise caused by pixel defects is the median filter, where the defective pixel is replaced by the median of the  neighboring pixel values”).
Kelm and Kramme are analogous since both of them are dealing with the isolating of vessel anatomical structures or abnormal regions within them.  Kelm provides a way of segmenting out calcification regions of a blood vessel using a computed centerline. Kramme provided a way of eliminating speckle noise caused by pixel defects by using a median filter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a median filter to eliminate speckle noise taught by Kramme into the modified invention of Kelm such that the system will be able to use a widely-used and well-known method for eliminating speckle noise caused by pixel defects (Kramme, p. 306, column 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619